DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/8/2020 and 11/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to Step 1, the claims fall under the statutory category of a method for including at least one step or under a system.

With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of determining a direction of movement. The performance limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “controller” and input sensors. That is, other than reciting “controller” and input sensors nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller” language, the claim encompasses a user performing, in the mind, several analyses. The mere nominal recitation of an “controller” does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.

With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of an “controller” that performs the analysis steps. The other sensors perform in their normal expected manner. The limitations are recited at a high level of generality and merely automates the analysis steps, therefore acting as a generic computer to perform the abstract idea. The “controller” is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the controller).

With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Examiner notes that the non-rejected claims 17-20 control the vehicle in response to the determination and are not rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-12, 16-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gibson 2014/0243152 A1.
As to claim 1 and included claim 10, Gibson discloses a system comprising: 
a controller configured to determine a direction of movement of a vehicle from a stopped position along a route in response to a brake being released or in response to initiating movement of the vehicle from the stopped position, wherein the direction of movement is determined based on a selected travel direction of the vehicle, a route grade, and at least one of applied tractive efforts or applied braking efforts [Gibson :“monitor[ing] brake pressure and maintain [ing] brake pressure in response to road grade.” (See {70.) Controller 12 is configured to adjust the amount of torque transmitted by torque converter 212 by adjusting the torque converter lock-up clutch in response to various engine operating conditions, or based on a driver-based engine operation request. (See 425 and 927.) For instance, when the vehicle is stopped on a positive grade “the amount of positive torque applied to the driveline to hold the vehicle in place or move [the vehicle] up the hill may be more than the amount of positive torque applied to the driveline when the road grade is negative.” (See 477.) Such disclosure suggests a drive system control unit configured to determine a torque level needed to move the vehicle from stop to up an inclined grade on which the vehicle is positioned, and wherein the drive system control unit is further configured, responsive to a first input from an operator control for the vehicle to move up the grade and when the fraction brake application is applied to keep the vehicle stopped on the grade, to communicate with the friction brake control unit to automatically remove the friction brake application and concurrently control the electric drive system to provide the electric motive power according to the torque level that is determined, for the vehicle to move from stop to up the inclined grade without substantial vehicle rollback.]
As to claim 2 and 11, Gibson discloses wherein the controller is configured to determine the direction of movement after calculating whether the tractive efforts are sufficient for moving the vehicle in the selected travel direction along the route [Gibson: Fig. 4 Steps 406-426 and related text.].
As to claim 3 and 12, Gibson discloses wherein, in response to determining that the direction of movement is not the selected travel direction, the controller is further configured to control at least one of a braking system or one or more motors of the vehicle to change the direction of movement [Gibson: Fig. 4 Steps 406-426 and related text.].
As to claim 4, Gibson discloses wherein, while the vehicle is stopped along the route at the stopped position, the controller is further configured to determine whether the selected travel direction is uphill based on the selected travel direction, the route grade, and at least one of the tractive efforts or the braking efforts applied after the brake is released or the movement is initiated [Gibson: Fig. 4].
As to claim 6, Gibson discloses wherein the controller is configured to receive the selected travel direction from operator input or from an operator-controlled device that controls a physical mechanism that affects movement of the vehicle, the selected travel direction being determined by one of a plurality of potential device settings of the operator- controlled device [Gibson: “Controller 12 is configured to adjust the amount of torque transmitted by torque converter 212 by adjusting the torque converter lock-up clutch in response to various engine operating conditions, or based on a driver-based engine operation request. (See 425 and 927.)”].
As to claim 8, Gibson discloses wherein the controller is configured to determine the route grade using at least one of a slope-determining device that detects the route grade or an on-board database having the route grade stored therein [Gibson: 0062].
As to claim 9 and 16, Gibson discloses further comprising a tachometer that detects movement of a wheel of the vehicle and communicates the movement to the controller [Gibson: 0019].
As to claim 13, wherein, while the vehicle is stopped along the route at the stopped position, the method further comprises determining whether the selected travel direction is uphill based on the selected travel direction, the route grade, and at least one of applied tractive efforts or applied braking efforts [Gibson: Fig. 4].
As to claim 17, Gibson discloses wherein the method further comprises: controlling the vehicle to ascend along the route in the selected travel direction [Gibson: 0032 launching]; controlling at least one of the braking efforts or the tractive efforts to hold the vehicle at the stopped position along the route [Gibson: Fig. 4]; and reducing the at least one of the braking efforts or the tractive efforts [Gibson: Fig. 4].
As to claim 18, Gibson discloses detecting that a wheel of the vehicle is rotating [Gibson: 0019]; and determining that the vehicle is moving downhill along the route while the selected travel direction is uphill along the route [Gibson: Fig. 4]; and applying at least one of the braking efforts or the tractive efforts to slow or stop the vehicle moving downhill [Gibson: Fig. 4].
As to claim 19, Gibson discloses a vehicle control system comprising: 
a controller configured to determine a selected direction of travel of a vehicle, a direction of movement of the vehicle, and an operational speed of a traction motor, the controller determining the direction of movement of the vehicle based on the selected direction of travel, a route grade, and at least one of applied tractive efforts or applied braking efforts of the vehicle, wherein the controller is configured to identify a rollback condition of the vehicle responsive to the direction of movement of the vehicle being different from the selected direction of travel of the vehicle, [Gibson :“monitor[ing] brake pressure and maintain [ing] brake pressure in response to road grade.” (See {70.) Controller 12 is configured to adjust the amount of torque transmitted by torque converter 212 by adjusting the torque converter lock-up clutch in response to various engine operating conditions, or based on a driver-based engine operation request. (See 425 and 927.) For instance, when the vehicle is stopped on a positive grade “the amount of positive torque applied to the driveline to hold the vehicle in place or move [the vehicle] up the hill may be more than the amount of positive torque applied to the driveline when the road grade is negative.” (See 477.) Such disclosure suggests a drive system control unit configured to determine a torque level needed to move the vehicle from stop to up an inclined grade on which the vehicle is positioned, and wherein the drive system control unit is further configured, responsive to a first input from an operator control for the vehicle to move up the grade and when the fraction brake application is applied to keep the vehicle stopped on the grade, to communicate with the friction brake control unit to automatically remove the friction brake application and concurrently control the electric drive system to provide the electric motive power according to the torque level that is determined, for the vehicle to move from stop to up the inclined grade without substantial vehicle rollback.]
wherein the controller also is configured to automatically slow or stop movement of the vehicle by automatically actuating a brake of the vehicle responsive to the rollback condition being identified and the operational speed of the traction motor exceeding a designated, non-zero speed threshold [Gibson: 0060].
As to claim 20, Gibson discloses wherein the controller is configured to identify a cessation of acceleration of the vehicle in the selected direction of travel, and the controller is configured to automatically slow or stop movement of the vehicle responsive to the rollback condition being identified, the operational speed of the traction motor exceeding the speed threshold, and the cessation of the acceleration of the vehicle being identified [Gibson: Fig. 4 and descriptive text 0059-0080].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 7, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibson in view of Koebler US 2011/0313647 A1.
As to claim 5 and 14, Gibson discloses determining the diection of movement based on other sensors input.  Koebler discloses wherein the controller is configured to determine the direction of movement after the brake is released and in response to detecting rotation of a rotating part of the vehicle [Kobler: 0124 It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inputs in determining to be based on the rotating parts like Kobler as it merely involves using a known method in a known way with predictable result for the benefit of having a flexible sensor arrangement. ].
As to claim 7 and included claim 15, Gibson does not explictly disclose a driver controller reverse, but this is standard on ground vehicles. Koebler discloses wherein the operator-controlled device includes a reverser having at least a forward position and a reverse position [Koebler: 0054 e.g., shifting typically has the option of selecting revers. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vehicle of Gibson to include a shifter to move in a revers as disclosed in Koebler as it merely involves using a known device in a known way with predictable results to as the basic maneuverability or reverse.].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 20150081150 A1 a control system for a vehicle comprises a control unit configured to be electrically coupled to a drive system of the vehicle. The drive system includes at least one traction motor for providing motive power to the vehicle. The control unit is configured to control a torque output of the traction motor to hold zero speed or near zero speed of the vehicle on a grade without knowing information, in at least one mode of operation, about the grade and/or a load of the vehicle, and without a service brake of the vehicle being activated.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665